NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



THOMAS J. GRADEN,                )
DOC #X66575,                     )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D17-5038
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Kelly P. Butz, Judge.




PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.